Per Curiam.
[¶ 1] R.S., the mother, appeals a juvenile court order terminating her parental rights in Z.F.T., R.J.R., J.M.R., D.D.R., and A.K.R. R.B.T., father of Z.F.T., appeals the same order terminating his parental rights in Z.F.T. On appeal R.S. and R.B.T. argue clear and convincing evidence did not exist to support the termination.
*764R.S. also argues reasonable efforts were not made to preserve and reunite the family. The juvenile court found the children were deprived; the deprivation was likely to continue; the children have already suffered or are likely to suffer serious physical, mental, moral or emotional harm if placed back in custody of their parents; and reasonable efforts were made to reunite the family. The juvenile court's findings were not clearly erroneous and we summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶ 2] Gerald W. VandeWalle, C.J.
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen
Jerod E. Tufte